NO. 12-14-00084-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JULIAN ALEXANDER ROSS,                                      §   APPEAL FROM THE 114TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                        MMEMORANDUM OPINION
                                            PER CURIAM
         Appellant pleaded guilty to possession of marijuana in a drug free zone and was placed
on deferred adjudication community supervision for four years. The State subsequently filed an
application to proceed to final adjudication, which it amended on March 18, 2014. Appellant
pleaded “true” to the allegations in paragraphs 1 through 12 of the State’s amended application.
The trial court granted the State’s amended application, found Appellant guilty, and sentenced
Appellant to 20 months in a state jail facility.
         We have received the trial court’s certification showing that Appellant waived his right to
appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant and his counsel.
The clerk’s record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 10, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 10, 2014


                                         NO. 12-14-00084-CR


                                  JULIAN ALEXANDER ROSS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0150-11)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.